Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 25, 2022 has been entered and considered; However, the application is not in condition for allowance because of the following reasons.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mounting of the lead frame part on the tape member includes: mounting the die pad on a first position of the tape member” (lines 5-6 of claims 5 and 8) and “mounting the die pad on a first position of the tape member; and mounting the active electronic component between the die pad and the connection terminal” (claim 10, lines 6-8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “mounting the active electronic component” (line 7) was not described in the specification at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“mounting the active electronic component” (claim 10, line 7) is vague and indefinite (since the specification did not described such limitation) as well as lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,034,697 to Gong et al in view of U.S. Patent 8,828,801 to McMillan et al and further in view of U.S. Patent 5,532,910 to Suzuki et al.
Regarding claims 1, 6 and 10, Gong et al disclose a method of manufacturing a lead frame, comprising: attaching a tape member (202) to a lead frame member (100) including at least a lead frame rim (106); mounting a lead frame part (302/402/502), including a connection terminal (402/502), on the tape member (202) in the lead frame rim (106); mounting a circuit chip (604) on the die pad (102); connecting the circuit chip (604) to the connection terminal by a wire (see Fig. 6); and sealing the circuit chip and the wire with resin (602, see Fig. 6) except for mounting an electronic component between a die pad and the connection terminal, wherein a body of the electronic component includes a first end and a second end that faces the first end, the electronic component includes an electrode part on each of the first end and the second end, and the electrode part includes a base electrode and a plated film.  
McMillan et al teach the step of mounting an electronic component (705/706; 805/806) between the die pad and the connection terminal (see Figs. 7B and 8B) for improving heat-transfer characteristic as well as avoiding electrical and/or mechanical
interference between electronic components (see Col. 4, lines 53-61).
	Suzuki et al teach the mounted electronic component (6) includes a body having a first end and a second end that faces the first end, the electronic component includes an electrode part (5) on each of the first end and the second end, and the electrode part includes a base electrode and a plated film (plated Ag-Pd layer, see Col. 4, lines 60-61) for removing electronic noise (see Col. 1, lines 48-50).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gong et al by utilizing the step of mounting an electronic component between the die pad and the connection terminal as taught by McMillan et al for improving heat-transfer characteristic as well as avoiding electrical and/or mechanical interference between electronic components and the electronic component of Suzuki et al for removing electronic noise from the electronic package/apparatus.
Regarding claim 5, Gong et al disclose the lead frame member (800) includes a first connection terminal group (810) provided around the die pad (801), and mounting the die pad on a first position of the tape member, and mounting a second connection terminal group on a second position of the tape member, the second position is around the first position and inside the first connection terminal group (see Fig. 8).
Regarding claim 8, Gong et al disclose the lead frame member (100) includes a first connection terminal group provided around the die pad (102, see Fig. 1), and mounting the die pad on a first position of the tape member, and mounting a second connection terminal group on a second position of the tape member, the second position being around the first position and inside the first connection terminal group (see Fig. 8).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gong/McMillan/Suzuki et al as applied above further in view of JP 2002-237559 to Sanyo.

Gong/McMillan et al as applied and relied above do not disclose how the lead frame part is formed. Sanyo teaches the steps of forming the lead frame part by at least die-cutting a metal plate before the step of mounting the lead frame part on the tape member (see Fig. 4); and forming a recess part (See Fig. 4c) on the metal plate (31) by stamping (die 34/35), and the die-cutting is performed after forming the recess part so that the lead frame part includes the recess part (see Fig. 7) for simplifying the process of forming an electrical package (see Abstract). Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Gong/McMillan et al by utilizing the process of forming the lead frame part as taught by Sanyo for simplifying and reducing processing steps in fabricating the electronic apparatus.

Claims 11 and 12, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al in view of U.S. Patent 6,927,096 to Shimanuki and further in view of Suzuki et al.
Regarding claim 11, Gong et al disclose an electronic apparatus, comprising: a die pad (102/801) including a first bottom surface; each group of a plurality of connection terminal groups (104) has second bottom surfaces, wherein the second bottom surfaces are on a plane same as a reference plane including the first bottom surface of the die pad, the plurality of connection terminal groups is arranged in a plurality of rows around the die pad (102/801); a circuit chip (604/Die 1) on the die pad; an electronic component (Die 2) between the die pad (801, see Fig. 8) and the plurality of connection terminal groups a plurality of wires (608) connecting the circuit chip (604) to a plurality of respectively connection terminals of the plurality of connection terminal groups (104); and a resin (602) comprising a second bottom surface on the reference plane and the resin seals the circuit chip and the plurality of wires (see Figs. 6-7).
Gong et al do not disclose the electronic component includes a body having a first end and a second end that faces the first end, and the electrode part includes a base electrode and a plated film; and a height of a first connection terminal group in a first row of the plurality of connection terminal groups is different from a height of a second connection terminal group in a second row of the plurality of connection terminal groups. 
Suzuki et al teach the mounted electronic component includes a body having a first end and a second end that faces the first end, the electronic component includes an electrode part (5) on each of the first end and the second end, and the electrode part includes a base electrode and a plated film (plated Ag-Pd layer, see Col. 4, lines 60-61) for removing electronic noise (see Col. 1, lines 48-50)
Shimanuki teaches a height of a first connection terminal group (inner row) of the plurality of connection terminal groups (8) is different from a height of a second connection terminal group (outer row) in a second row of the plurality of connection terminal groups (see Figs. 79/81) for shortening the wire connection (see Col. 37, lines 56-62). 
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the invention of Gong et al utilizing the electronic component of Suzuki et al for removing electronic noise from the electronic package/apparatus as taught by Suzuki and attaching the first and second terminal groups with wire having different height as taught by Shimanuki for reducing the wire connection.
Regarding claim 12, Gong et al disclose a plurality of circuit chips is in a layered state (see Fig. 8), and a first circuit chip (Die 1) of the plurality of circuit chips and the first connection terminal group in the first row of the plurality of connection terminal groups are connected by the plurality of wires (not label), and a second circuit chip (Die 2) of the plurality of circuit chips and the second connection terminal group in the second row of the connection terminal groups are connected respectively by the wires (see Fig. 8).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6, 8 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/May 7, 2022 			                                           Primary Examiner, Art Unit 3729